Citation Nr: 0617298	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right leg and 
foot disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claims.  Although 
the RO found that new and material evidence had not been 
presented to reopen a claim for service connection for 
schizophrenia, the claim was subsequently adjudicated on the 
merits.  There was no final decision on the issue of service 
connection for schizophrenia prior to the May 2003 rating 
decision, and the issue is properly captioned on the title 
page of this decision.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a psychiatric disorder that is the result of 
service.

2.  The medical evidence of record does not show that the 
veteran has a skin disorder that is a result of service.

3.  The medical evidence of record does not show that the 
veteran has a right leg and foot disorder that is a result of 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




2.  The criteria for entitlement to service connection for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The criteria for entitlement to service connection for a 
right leg and foot disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in December 2002, January 2003, and 
August 2004.  The veteran was told of what was required to 
substantiate his claims for entitlement to service connection 
and of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The veteran was provided the December 
2002 and January 2003 notice letters prior to the initial May 
2003 adjudication of his claims.  Since the veteran's claims 
for entitlement to service connection for a psychiatric 
disorder, a skin disorder, and a right leg and foot disorder 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the service connection issues.  See Dingess/Hartman, 19 
Vet. App. at 473.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  A medical opinion is not required in 
this case because there is no competent evidence tending to 
show that the veteran has a psychiatric disorder, skin 
disorder, or a right leg and foot disorder that may be 
associated with an established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  To the contrary, the evidence indicates 
otherwise.  On separation examination in October 1956, 
examination of his skin, lower extremities and feet was 
normal.  Psychiatric examination was also normal.  Under such 
circumstances, there is no duty to provide an examination or 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for a psychosis and arthritis 
may be established based upon a legal presumption by showing 
that the disability was manifested to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

A review of the veteran's service medical records reveals 
that there is no record of treatment for or reports of 
symptoms associated with a psychiatric disorder, a skin 
disorder, or a right leg and foot disorder during service.  

A report of medical examination dated in October 1956 and 
completed at the time of the veteran's separation from 
service, shows that upon clinical evaluation, his  lower 
extremities, feet, skin, and psychiatric evaluations were 
normal and there was no personality deviation noted.

Subsequent to service, in July 1980, the veteran submitted a 
claim for nonservice- connected pension benefits for a 
psychiatric disorder.  In a letter to the RO dated in 
December 1980, he indicated that his psychiatric disorder was 
of a nonservice-connected nature and did not date back to his 
period of service in the U. S. Navy.  He specified that his 
psychiatric disorder only dated to April 1971 when he was 
first admitted to the Los Angeles County Mental Health 
facility.

A statement from S. K. Saskill, M.D., dated in December 1980, 
shows that the veteran was diagnosed with chronic 
schizophrenic disorder.  The examiner indicated that the 
veteran reported the onset of the past and current delusional 
psychiatric disorder was while taking classes in 1971.

A VA psychiatric examination report dated in March 1981 shows 
that the veteran was diagnosed with chronic, undifferentiated 
type, schizophrenia.  The veteran reported that he worked as 
an inspector for many years following his return from 
service, until 1964, and then attended college training to be 
a teacher.  He went on to take post-graduate work and while 
doing so, he began to experience symptoms associated with his 
current psychiatric disorder.

VA examination in March 1981 also showed that the veteran 
gave a history of a fracture of the right fibula in 1951 
(prior to active service).  He reported no complaints and 
physical examination was essentially negative.  Physical 
examination revealed no abnormalities of the skin.

Private outpatient treatment records from the Arcadia Mental 
Health Center dated from April 1975 to July 1997 show that 
the veteran was treated intermittently for chronic 
undifferentiated schizophrenia.  It was indicated that the 
veteran's problems with mental illness began in 1971.

A VA outpatient treatment record dated in July 1992 shows 
that the veteran had a skin lesion removed from the left 
forehead which ruled out carcinoma.

VA outpatient treatment records dated from June 1992 to April 
2003 show that the veteran was treated intermittently for 
symptoms associated with a psychiatric disorder, described as 
chronic, undifferentiated type, schizophrenia.  Many of the 
treatment records reveal that the veteran reported the onset 
as being in 1971, wherein he had experience a nervous 
breakdown.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
either a psychiatric disorder, a skin disorder, or a right 
leg and foot disorder.  There is no evidence of any of the 
asserted disorders during the veteran's period of active 
service.  

Thereafter, the post-service VA and private outpatient 
treatment records all show that the veteran, himself, 
attributed the psychiatric disorder to a nervous breakdown 
which took place in 1971, more than 15 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Additionally, the first evidence of any skin disorder was not 
until July 1992, wherein he had a skin lesion removed from 
the left forehead which ruled out carcinoma.  As to the 
asserted right leg and foot disorder, there is no evidence of 
such a disorder during service, nor at any time following his 
separation from service.

Similarly, the evidence does not show that the veteran was 
diagnosed with a psychosis or arthritis of the right leg or 
foot within one year following his separation from service.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

The Board has considered the veteran's recent assertions that 
he currently has symptoms associated with a psychiatric 
disorder, a skin disorder, and a right leg and foot disorder 
that are etiologically related to his period of active 
service. Unfortunately, his lay opinion is not considered to 
be competent medical evidence.  As a lay witness, he can 
testify as to what he actually experienced; however, he lacks 
the medical training, experience, and expertise to make a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In conclusion, there is no competent evidence of record 
showing that veteran's current psychiatric disorder, skin 
disorder, or any right leg and foot disorder had its onset 
during service or is related to any in-service disease or 
injury.  Clearly, the preponderance of evidence here is 
against the claims.  As the preponderance of the evidence is 
against the veteran's claims for service connection for a 
psychiatric disorder, a skin disorder, and a right leg and 
foot disorder, the benefit of the doubt 



doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a right leg and foot 
disorder is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


